Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter	
 	The following is an examiner's statement of reasons for allowance: 
	The limitation “the internal AC wiring includes: a relay substrate, a first internal AC cable which is installed between an external AC cable and the relay substrate, and a second internal AC cable which is installed between the relay substrate and the power source circuit” of claim 2, “the first inner shield case has a first side face having a first opening configured to accept the internal AC cable, the second inner shield case has a second side face having a second opening configured to eject the internal AC cable, and the first side face and the second side face mutually face” of claim 4, and “the internal AC wiring are accommodated in an internal space between the front face plate and the rear face plate, and wherein the first inner shield case and the second inner shield case are fixed to an inner face of the rear face plate” of claim 6 in combination with other limitations present is neither taught nor disclosed in the prior art of record.     
Communication
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979.  The examiner can normally be reached on 9-5:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Hung V Ngo/
Primary Examiner, Art Unit 2847